Citation Nr: 1031309	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for joint and muscle pains 
claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.C.


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1979 
and from August 1990 to May 1991.  He served in Southwest Asia 
from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for joint 
and muscle pain claimed as due to undiagnosed illness.

In January 2005, the Veteran testified at a hearing before a 
Decision Review Officer.  A transcript of that hearing is of 
record.

When the case was last before the Board in February 2008, the 
issue currently before the Board was remanded for additional 
development.  The February 2008 Board decision and remand also 
remanded the issue of entitlement to service connection for 
erectile dysfunction.  In a December 2009 rating decision, 
service connection for erectile dysfunction was granted.  As this 
is a full grant of benefits sought on appeal with respect to this 
issue, it is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War; he does not have 
objective manifestations of a disability manifested by joint and 
muscle pains that is associated with his military service.

2.  A disability of the left ankle and/or shoulders was not 
present during service or within one year of discharge therefrom, 
and the current left ankle and bilateral shoulder disabilities 
are not etiologically related to active service.


CONCLUSION OF LAW

A disability manifested by joint and muscle pains was not 
incurred in or aggravated by service and joint and muscle pains 
as manifestation of undiagnosed illness may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2001, April 
2003, June 2004, October 2008, and January 2010, the RO and the 
Appeals Management Center provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Additionally, the October 2008 notice letter 
informed the Veteran as to disability ratings and effective 
dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice did 
not comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in April 
2010, after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and VA examination 
reports.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its 
February 2008 remand.  Specifically, the February 2008 Board 
remand instructed the RO to send the Veteran a letter that 
complies with the VCAA, to include Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO was also instructed to provide the 
Veteran with a VA examination with opinion regarding the likely 
etiology of the Veteran's left ankle and bilateral shoulder 
problems.  The Board finds that the RO has complied with the 
Board's instructions and that the September 2009 VA examination 
report and February 2010 addendum substantially comply with the 
Board's February 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service-connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i)(2009).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  
Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4).  The six-month 
period of chronicity is measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the Veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The evidence establishes that the Veteran served in the Persian 
Gulf during the requisite time period.  He argues that he has a 
disability manifested by joint and muscle pain, to include as 
being due to undiagnosed illness.  Specifically, at the January 
2005 hearing, the Veteran indicated that he has bilateral 
shoulder and ankle pains.  He also testified that he suffered a 
left rotator cuff injury that occurred when an inmate attacked 
him while he was a correctional officer.  (The Board notes that 
service connection is in effect already for a right ankle 
sprain).  

The Veteran's service treatment records do not show any 
complaints or findings related to joint and muscle pains, or 
specifically to left ankle or bilateral shoulder problems.  

The post-service treatment records first document complaints of 
left foot/ankle pain in October 1993, which is more than one year 
after separation from his last period of active service.  The 
diagnosis was mild degenerative joint disease.  A June 1997 
medical record from the Veteran's service in the Alabama Army 
National Guard shows that the Veteran complained of heel spurs 
and pain on dorsum of left foot.  An August 1998 Alabama Army 
National Guard treatment record notes complaints of pain in both 
shoulders, of five to six years duration, insidious onset.  The 
Veteran was noted to have taken anti-Malaria medication for an 
overseas trip, which was the time he began having shoulder pain.  
X-rays revealed impingement syndrome, bilateral shoulders.  A 
March 1999 letter from a private physician notes that the Veteran 
has a diagnosis of plantaris rupture of his left lower extremity.  

Generalized joint and muscle pains were noted in March 2002, at a 
VA Gulf War Guidelines examination.  A January 2006 VA orthopedic 
compensation examination report notes that the Veteran indicated 
that he fractured his left ankle in 2004.  The examiner noted 
that the ankle appeared normal and that the computerized 
tomography (CT) revealed a healed left malleolus fracture with 
mild osteoarthritis.  However, the examiner concluded that the 
diagnosis was normal left ankle in spite of the notation of 
osteoarthritis.  The examiner did not address symptomatology of 
the shoulders.

According to an April 2007 VA physical medicine consultation 
report, recent X-rays showed right acromioclavicular moderate 
degenerative joint disease.  The report does not address the 
etiology of this, except to note a 15-year history of shoulder 
pain, nor does the report address left shoulder pain or left 
ankle pain. 

The report of a September 2009 VA examination and February 2010 
addendum to the examination notes that the claims file was 
reviewed and the Veteran was examined.  The examiner noted that 
an August 10, 1993 X-ray of the left ankle mentioned mild 
degenerative joint disease.  A February 2007 X-ray of the right 
shoulder showed moderate marginal osteophyte formation associated 
with subchondral cystic changes at the acromioclavicular joint.  
There was also marked bony deformity of the shaft of the right 
humerus consistent with old healed fracture.  On August 6, 2004, 
the Veteran had another X-ray when he presented with a left ankle 
injury two days earlier.  The X-ray showed fracture of the 
posterior left malleolus.  The Veteran reported that in 2004 he 
had a fracture of the left ankle following an altercation at 
work.  He reported that he had no problems with his left ankle 
during service.  He did, however, have a problem with the right 
ankle in service.  Current X-rays of the left ankle revealed an 
old healed posterior malleolar fracture.  Current X-rays of the 
shoulders revealed an old healed proximal right humeral fracture 
and an old injury to the distal left clavicle and possibly to the 
left acromioclavicular joint as well, without injury to the left 
CC joint.  There was a question of loose bodies in the left 
shoulder joint.  The examiner noted that the Veteran denied 
receiving treatment for his shoulders in service.  The examiner 
opined (in the February 2010 addendum) that the left ankle 
condition (residuals of old healed fracture of lateral malleolus) 
is not caused by or a result of any incident in service because 
the Veteran did not indicate that he had any left ankle problems 
in service.  Instead he mentioned that he injured his left ankle 
following an altercation at work in 2004.  The right and left 
shoulder residuals of old injuries were also not caused by or a 
result of service because the Veteran denied shoulder problems 
during service, there is no evidence of shoulder problems during 
service, and the Veteran mentioned that he had a left shoulder 
injury at work approximately 10 years earlier.

The Board finds that service connection is not warranted for 
joint and muscle pains either as due to undiagnosed illness or on 
a direct basis.  

Regarding the claim as based upon undiagnosed illness, the Board 
finds that there is no evidence of objective manifestations of a 
disability manifested by joint and muscle pains that is 
associated with his military service.  In sum, there is no 
medical evidence whatsoever of joint or muscle pain that, by 
history, physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  Instead, the medical 
evidence of record contains documentation of known causes for the 
joint/muscle pain.  As the Veteran's symptoms have been 
attributed to a known cause (old fractures/etc.), service 
connection may not be predicated on application of 38 C.F.R. § 
3.317.

With regard to the claim on a direct basis, there is no competent 
evidence of record documenting the presence of joint and/or 
muscle pains (left ankle or shoulders) during active duty or 
within one year of separation from any period of active service, 
and no health professional has provided an opinion suggesting an 
etiological relationship between the Veteran's joint and muscle 
pains and military service.  Notably, the Veteran did not allege 
that he suffered any left ankle or shoulder injury during 
service.  Instead, he admitted to a work related left ankle 
injury in 2004 and a left shoulder injury in approximately 1990.

In essence, the evidence linking a disability of the left ankle 
or shoulders to service is limited to the Veteran's own 
statements.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced left ankle or 
shoulder symptoms since military service, the evidence fails to 
support such a theory.  Moreover, he has not claimed such 
continuity of symptomatology.  As noted above, service treatment 
records make no mention of a left ankle or shoulder injury or 
condition.  Further, no such abnormalities were evident when he 
was examined for service separation.  The Veteran himself does 
not allege that he injured his left ankle or either shoulder 
during active service.  The claimed conditions were initially 
documented more than one year after his service separation, and 
no opinion linking any such condition to military service has 
been presented.  In this regard, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, the 
Federal Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Accordingly, service connection is not warranted for joint and 
muscle pains, to include as due to undiagnosed illness.  In 
reaching this conclusion, the Board has considered the benefit of 
the doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  


ORDER

Service connection for joint and muscle pains, to include as due 
to undiagnosed illness, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


